DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt of Information Disclosure Statement filed February 1, 2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reed Coates on February 22, 2021.
The application has been amended as follows: 
In the Claims:
Claim 12, line 2, after “active ingredient” insert --- is - - -.
Claim 13, line 2, after active ingredient” insert --- is - - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are deemed allowable because Applicant’s amendments to the claims and arguments regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections were found to be persuasive. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
7
3
8
4
18
5
19
6
9
7
17
8
20
9
10
10
11
11
12
12
13
13
14
14
21
15
15
16
16


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699